NO. 07-05-0091-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                 APRIL 10, 2006
                        ______________________________

                             BRUCE D. CARRINGTON,

                                                            Appellant

                                          v.

                              THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2003-402,456; HON. BRAD UNDERWOOD, PRESIDING
                      _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

      Through one point of error, Bruce D. Carrington (appellant) contends that his

conviction for aggravated robbery should be reversed and remanded for a new punishment

hearing. This is required due to the purported failure of the State to provide adequate

pretrial notice of its intent to use a prior felony conviction to enhance punishment.

According to the record, written notice was given appellant on the Friday preceding

commencement of trial on Monday. Yet, trial did not actually begin until Wednesday.
Nevertheless, when the State attempted to broach the matter at trial and appellant objected

to its use, the trial court asked if appellant desired a continuance. He said that he did not

because he knew of it; instead, he requested that the State simply be prevented from

utilizing the conviction to enhance punishment. Given these circumstances, any purported

error in the State notifying appellant at the time it did was harmless. Hackett v. State, 160
S.W.3d 588, 591 (Tex. App.–Waco 2005, pet. ref’d) (the error was rendered harmless when

appellant failed to seek a continuance). Accordingly, we overrule the point and affirm the

judgment of the trial court.



                                                 Brian Quinn
                                                 Chief Justice



Do not publish.




                                             2